PER CURIAM.
Jimmy Albert Dulaney, petitioner/appellant, appeals from the denial of his motion to vacate an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The order denying the petitioner’s motion was rendered on July 26,1979, by the lower court. The petitioner’s notice of appeal was not filed with the lower court, however, until September 5, 1979, more than thirty days subsequent to the rendition of the order in question. Accordingly, we have no jurisdiction to consider this appeal. Lamp-kin-Asam v. District Court of Appeal, 364 So.2d 469 (Fla.1978).
Appeal dismissed.
HOBSON, Acting C. J., and OTT and RYDER, JJ., concur.